Citation Nr: 1431684	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-32 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service connected depressive disorder. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from November 1977 to January 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for depressive disorder and assigned a 30 percent disability rating, effective December 2004.  In a September 2012 rating decision, the RO increased the initial disability rating for depressive disorder to 50 percent, effective December 2004.  

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial evaluation for depressive disorder remains before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran submitted a TDIU claim in March 2013.  Therefore, the issue is raised by the record, and as such, is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2012, the Veteran's attorney submitted new evidence that was not previously considered by the RO and stated that the Veteran did not waive RO consideration of this evidence.  In addition, the Veteran submitted a TDIU claim in March 2013 that has not been adjudicated.  On remand, the TDIU claim must be developed.  The Veteran also submitted a statement in December 2013 that reported that his depressive disorder has gotten worse since his August 2012 VA examination.  On remand, the AOJ should review the statements from the Veteran and his wife, develop the TDIU claim and afford the Veteran another VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him about what is needed to substantiate a claim for a TDIU. 

2.  Obtain any outstanding VA treatment records since September 2011.  

3.  The Veteran's VA Vocational Rehabilitation file should also be obtained and associated with his claims file.  

4.  The RO should contact the Veteran and ask him whether he receives disability benefits from the Social Security Administration.  If so, such records should be obtained.   

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his depressive disorder.  The examiner must review the claims folder in conjunction with the examination and the examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected depressive disorder and indicate the impact of his depressive disorder on occupational and social functioning.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should be reviewed again, to include consideration of all the evidence received since the last supplemental statement of the case in September 2012.  If the benefits sought on appeal remain denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

